The opinion of the court was delivered
Pee Cueiam.
On December 19, 1961 appellant was convicted of 12 charges of involuntary manslaughter. On December 27, without notice to appellant, State Board of Medical Examiners adopted a resolution revoking his license to practice medicine and surgery trbecause of the conviction of crimes involving moral turpitude.” See N. J. 8. A. 45:9-16. We certified appellant’s appeal before the Appellate Division heard it.1
*58 The Board’s action rested solely upon the fact of the criminal convictions, and since we have this day reversed the judgments there entered and directed a retrial, State v. Weiner, 41 N. J. 21 (1963), the Board’s action must be set aside, without prejudice to such further proceedings as may be authorized by law. Accordingly we do not pass upon any of the issues raised except to say for the guidance of the Board that it may not suspend or revoke without affording the physician an opportunity to be heard before it.
The resolution of the Board is accordingly set aside.
For reversal—Chief Justice Weinteaub, and Justices Jacobs, Eeanois, Peootoe, Hall, Sohettino and Hanb-MAN-—-7.
For affirmance—Hone.

 Earlier proceedings are reported in State Board of Medical Examiners v. Weiner, 67 N. J. Super. 199 (App. Dip. 1961); 68 N. J. Super. 468 (App. Div. 1961).